A petition was filed in the Superior Court for an alternative mandamus, which accordingly issued, and the defendant having been served therewith, made return to the same, and the cause coming on, upon the *Page 71 
pleadings and proofs, it appeared that on 8 December, 1856, an application was made to William Branch and others, wardens of the poor for Franklin County, for a provision for one Lucy Adcock, a pauper, resident in said county, when the following order was made:
"Dec. 8, 1856, the case of Lucy Adcock was considered, and the sum of $75 was allowed and placed in the hands of Zedekiah Edwards, payable semiannually, and an order directed to issue for the same."
Afterwards, another order issued on 9 March, 1857, as follows:
"On motion, the case of Lucy Adcock was considered, and the order directed to issue in her favor, 8 December, 1856, was rescinded."
Evidence was then offered that on 8 December, 1856, the            (91) wardens agreed with Edwards, the petitioner, that he should furnish his sister, Lucy Adcock, with provisions, and they would pay the allowance to him of $75, one-half in June; and accordingly he made a purchase for her, and the wardens paid him for one-half the year, but refused to pay after the order was rescinded, of which notice was given to Edwards, but not until he had bought provisions for the year.
The petitioner further offered evidence that he had bought provisions for Lucy Adcock during the year, all at one time, and he insisted that his undertaking was a contract which he had a right to enforce against the wardens of the poor for the whole year, 1857, or until December.
It was agreed that the court might try all the questions, whether of law or fact, without submitting issues to a jury, and the court having heard and considered the whole case, refused the peremptory mandamus, being of opinion that the allowance of $75 was a mere charity, which might be revoked at any time by the wardens, and gave judgment for the defendants; whereupon the petitioner prayed for and obtained an appeal to the Supreme Court.
The administration of the fund provided by the public authorities for the support of the poor is committed, in North Carolina, to a court of wardens. By reference to the chapter of the Revised Code upon the subject, it will be perceived that the court is invested with a large discretion in the application of the fund. Thus, the objects of the public bounty, the periods of enjoyment, the several amounts to be allotted, the manner of their application, whether by means of public institutions or directly to the needy in their respective homes, are all matters left to the discretion of the wardens, and with the exercise of *Page 72 
this discretion no court has a right to interfere. The wardens are authorized to appoint a secretary and treasurer; they are (92)  required to keep a record of proceedings and accounts of receipts and disbursements, and to publish the same annually, and are triennially subject to be deposed by the appointing power. These are the only safeguards the law has thought proper to provide for the effective and equitable distribution of the public charity; and the courts are not allowed to interpose by way of mandamus in aid of these checks, and by dictation secure what may be supposed a more equitable and efficient application. We think, therefore, the court of wardens, after the passage of the order of 8 December, 1856, had a right to repeal it at any time without giving legal cause of complaint to the pauper; subject, nevertheless, to the rights of third parties with whom contracts may have been made under the order in question.
The point, then, upon which this petition turns, is whether there was any unfulfilled contract on the part of the wardens with the petitioner, Edwards, in relation to the support of Lucy Adcock. Under the order of December, 1856, it seems from the facts transmitted to the Court that an agreement was made between the wardens and the petitioner, "thathe should furnish his sister, Lucy Adcock, with provisions, and the wardenswould pay the allowance of $75 to him, one-half in June." The wardens paid $37.50 for the first half-year, but in the meantime, having repealed the order, they refused to pay for the other half-year; and the question is whether the words of the agreement constitute a contract between the wardens and the petitioner for the entire year's provision. We think no such agreement is to be inferred from the words. It is, in substance, a promise merely to pay at the end of six months $37.50 for provisions furnished to the woman in the meantime, and does not amount to a pledge of its continuance beyond that term. It seems to have been the purpose of wardens to prevent a wasteful consumption of the means set apart for the woman's use, and hence they stipulate that the provisions shall be paid for semiannually, and, by consequence, as we think, furnished in semiannual instalments. The purchase of the whole year's provisions by Edwards, and furnishing them at once, (93)  was a misinterpretation of the engagement and a misconception of the obligations and rights. The order of the court of wardens is for a semiannual allowance to Lucy Adcock of $37.50. This the wardens could repeal at any time, in the exercise of their discretion. But any contract made with petitioner Edwards for laying out and applying this amount could not be set aside or repealed, but might be enforced by the writ of mandamus. The extent of the contract between them, as we interpret it, is to make to Edwards half-yearly payments *Page 73 
of $37.50 for provisions furnished for the sister. As there is no stipulation for its continuance through any particular period of time, it is a contract which either might discontinue at his option at the end of the half-year.
The contract thus interpreted has been fulfilled by the wardens, and, therefore, the writ of mandamus is refused. It is a writ extensively and stringently remedial, and ought not to be resorted to in light, trivial, or dubious cases.
Motion for a peremptory mandamus overruled, with costs against the petitioner.
PER CURIAM.                                                    Affirmed.